Honorable Joe Resweber Harris County Attorney Harris County Courthouse Houston, Texas 77002
Re: Use of county law library funds to renovate or build a building.
Dear Mr. Resweber:
You have requested our opinion regarding whether county law library funds may be used to renovate or erect a building to house the county law library collection.
Article 1702h, V.T.C.S., presently provides:
  Sec. 2. The Commissioners Court of any county may establish and provide for the maintenance of such County Law Library on its own initiative, and appropriate a sum not to exceed $20,000 to establish properly such library. . . .
. . . .
  Sec. 4. For the purpose of establishing County Law Libraries after the entry of such order, there shall be taxed, collected, and paid as other costs, a sum set by the Commissioners Court not to exceed $10 in each civil case. . . . Such costs shall be collected by the clerks of the respective courts in said counties and paid by said clerks to the County Treasurer to be kept by said Treasurer in a separate fund to be known as the `County Law Library Fund.' Such fund shall not be used for any other purpose.
V.T.C.S. art. 1702h, Acts 1977, 65th Leg., ch. 131, at 270. The `County Law Library Fund' created by article 1702h may be used
  for the purchase, lease, or maintenance of a Law Library, and furniture and equipment necessary thereto, in a place convenient and accessible to the Judges and litigants of such county; and Commissioners Court of counties affected by this Act . . . shall provide suitable space and shelving for housing same.
V.T.C.S. art. 1702h, § 7.
We believe that the statute contemplates that the space and shelving for the library will be provided by the commissioners court and that the acquisition and maintenance of the collections of the library may be charged to the County Law Library Fund. Accordingly, it is our opinion that the County Law Library Fund may not be used to build a new library building. The Fund may not be expended for general renovation of a library building, but it may be used to purchase equipment and furniture necessary to the maintenance of the library.
 SUMMARY
The County Law Library Fund established by article 1702h, V.T.C.S., may not be used for the construction or general renovation of a county law library building.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee